          Case 2:21-cv-00281-MPK Document 6 Filed 03/10/21 Page 1 of 3




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA

LYNNE THOMPSON,                                  )
                                                 )
             Plaintiff,                          )       Civil Action No. 21-0281
                                                 )       Magistrate Judge Maureen P. Kelly
                      v.                         )
                                                 )       Re: ECF No. 5
GEORGE C. BROMWELL, GEORGE C.                    )
MILLER, HON. JUDGE CHRIS SHERER,                 )
LESLIE J. SCHUPP, ANTHONY CIMINO,                )
                                                 )
             Defendants.                         )


                                      ORDER OF COURT


       In this pro se fee-paid case, Plaintiff Lynne Thompson (“Plaintiff”) has filed a motion for

service of the Complaint by the United States Marshal. ECF No. 5. Plaintiff contends that she is

not able to serve the Complaint because of health dangers associated with the COVID-19

pandemic. Id. at 3.

       Pursuant to Federal Rule of Civil Procedure 4(c)(3) the court “may” order, in its discretion,

that service be made by a United States Marshal. However, as explained in DeGenes v. Fed. Bureau

of Investigation, No. CV 20-971, 2020 WL 4003660, at *1 (W.D. Pa. July 15, 2020),

reconsideration denied, No. CV 20-971, 2020 WL 4925680 (W.D. Pa. Aug. 21, 2020):

       [a]t one time, all process in federal civil litigation was served by the United States
       Marshals Service. FROF, Inc. v. Harris, 695 F. Supp. 827, 828–29 (E.D. Pa. 1988).
       In its current incarnation, however, Rule 4 has been amended to generally allow
       service of a summons and complaint by “[a]ny person who is at least 18 years old
       and not a party” to the litigation. See Fed. R. Civ. P. 4(c)(2); FROF, 695 F. Supp.
       at 829. The purpose of this change was “to reduce the burden on the United States
       Marshal[s] Service of serving civil process in private litigation, without
       endangering the effective and efficient service of civil process.” See Changes in
       Federal Summons Service Under Amended Rule 4 of the Federal Rules of Civil
       Procedure, 96 F.R.D. 81, 127 (1983) (advisory committee note to proposed Rule
       4(c)). Thus, it is now the plaintiff who “is responsible for having the summons and

                                                 1
           Case 2:21-cv-00281-MPK Document 6 Filed 03/10/21 Page 2 of 3




       complaint served within the time allowed by Rule 4(m) and [who] must furnish the
       necessary copies to the person who makes service.” Fed. R. Civ. P. 4(c)(1).


Id. (quoting Tejada v. DelBalso, No. 3:18-CV-01096, 2018 WL 6268202, at 1 (M.D. Pa. Nov. 30,

2018)). Therefore, absent compelling circumstances, Plaintiff bears the burden of service of a

summons and her complaint in this landlord-tenant and eviction-related action. Compelling

reasons are not presented here.

       Despite the presence of COVID-19 in the community and potential risks to Plaintiff’s

health, Plaintiff has not shown her inability to comply with the various methods of service outlined

in Federal Rules of Civil Procedure 4(c), 4(d) (waiver of service procedures), 4(e), and the

Pennsylvania Rules of Civil Procedure. To that end, there is nothing in the record to suggest that

Plaintiff has made any good faith effort to effectuate service of process in accordance with these

rules within the time limits set forth in Rule 4(m).

       Further, Plaintiff has not established that Defendants have violated federal rules issued to

delay physical eviction or, if a violation has occurred, that this Court has jurisdiction. See e.g.

Frankel v. Kessler, No. 21-CV-0093, 2021 WL 229321, at *4 (E.D. Pa. Jan. 22, 2021) (the Anti-

Injunction Act, 28 U.S.C. § 2283, precludes a federal court from enjoining state court eviction

proceedings.) (citations and quote marks omitted). The Court notes that Plaintiff has appealed the

subject eviction proceedings to the Pennsylvania Superior Court, where the appeal remains

pending. 1 Under these circumstances, the Court declines to exercise its discretion to order service

of process pursuant to Rule 4(c)(3) of the Federal Rules of Civil Procedure.




       1

       https://ujsportal.pacourts.us/Report/PacDocketSheet?docketNumber=130%20WDA%202021&dnh=3JTBL
       k8SBO573VvNPKGVNw%3D%3D (last checked March 9, 2021).

                                                  2
            Case 2:21-cv-00281-MPK Document 6 Filed 03/10/21 Page 3 of 3




          Accordingly, this 10th day of March 2021, IT IS HEREBY ORDERED that the motion for

service of the complaint by the United States Marshal, ECF No. 5, is DENIED.

          In accordance with the Magistrate Judges Act, 28 U.S.C. § 636(b)(1), and Rule 72.C.2 of

the Local Rules of Court, the parties are allowed fourteen (14) days from the date of this Order to

file an appeal to the District Judge which includes the basis for objection to this Order. Any appeal

is to be submitted to the Clerk of Court, United States District Court, 700 Grant Street, Room 3110,

Pittsburgh, PA 15219. Failure to file a timely appeal will constitute a waiver of any appellate

rights.




                                                      BY THE COURT:


                                                      /s/ Maureen P. Kelly________
                                                      MAUREEN P. KELLY
                                                      UNITED STATES MAGISTRATE JUDGE



cc:       LYNNE THOMPSON
          2016 High Pointe Court
          Murrysville, PA




                                                 3
